DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 8-12, and 14-23 are allowed under this Office action.

Allowable Subject Matter
Claims 1-5, 8-12, and 14-23, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 8-12, and 14-23, were carefully reviewed and a search with regards to independent claims 1, 8, and 15 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-5, 8-12, and 14-23, specifically independent claims 1, 8, and 15,  the prior art searched was found to neither anticipate nor suggest a method of normalizing a three-dimensional (3D) object, the method comprising: displaying a two-dimensional (2D) graphical user interface (GUI) of an authoring application; displaying within the 2D GUI a 3D environment that includes a surface upon which one or more objects can be placed and a camera centrally positioned relative to the surface; receiving an indication to add the 3D object at a location in the 3D environment, wherein the 3D object has been created with a separate application other than the authoring application; in response to the indication to add the 3D object: retrieving the 3D object, wherein the retrieved 3D object includes an existing offset center from the separate application, the offset center comprising a center position outside a geometric center of the 3D object; removing the existing offset center from the 3D object, wherein the offset 
The most relevant arts searched, Gantt (US 20020018061 A1), modified by Rubin, etc. (US 20100321391 A1) and Kelly, etc. (US 20160275209 A1), teaches that a method of normalizing a three-dimensional (3D) object, the method comprising: displaying a two-dimensional (2D) graphical user interface (GUI) of an authoring application; displaying within the 2D GUI a 3D environment that includes a surface upon which one or more objects can be placed and a camera centrally positioned relative to the surface; receiving an indication to add the 3D object, wherein the 3D object has been created with a separate application other than the authoring application; in response to the indication to add the 3D object: retrieving the 3D object, wherein the retrieved 3D object includes an existing offset center from the separate application; removing the existing offset center from the 3D object wherein the offset center of the 3D object is received from the separate application; defining a bounding box about the 3D object; calculating and assigning a new center of the 3D object; and adding the 3D object to the 3D environment including displaying the 3D object within the 3D environment within the 2D GUI according to the new bounding box and new center. However, Gantt, modified by Rubin and Kelly, does not teaches every claimed limitation, especially the claimed limitation of " wherein the retrieved 3D object includes an existing offset center from the separate application, the offset center comprising a center position outside a geometric center of the 3D object; removing the existing offset center from the 3D object, wherein the offset center of the 3D object is received from the separate application; defining a bounding box about the 3D object; calculating and assigning a new center of the 3D object, wherein the new center is positioned at the geometric center of the 3D object; and adding the 3D object to the 3D environment including displaying the 3D object within the 3D environment within the 2D GUI according to the new bounding box and new center, wherein the new center of the 3D object is placed in the 3D environment at the location specified by the indication to add the 3D object thereby enabling intuitive placement of 3D objects” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GORDON G LIU/Primary Examiner, Art Unit 2612